Order entered July 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00850-CV

                      IN THE INTEREST OF P.S., ET AL., CHILDREN

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 14-00081-X

                                             ORDER
       On July 8, 2014, the Clerk of this Court sent a post-card notice regarding the overdue

reporter’s record. The notice instructed that the reporter’s record be filed within thirty days. On

the Court’s own motion, we VACATE that notice.

       We ORDER Pamela Sumler, Official Court Reporter for the 305th Judicial District

Court of Dallas County, Texas, to file either: (1) the reporter’s record; or (2) written verification

that appellant has not requested the reporter’s record before 5:00 p.m. on Thursday, July 24,

2014. Because this is a parental termination case, we remind both the Honorable Cheryl Lee

Shannon, Judge of the 305th Judicial District Court, and Pamela Sumler that it is the

responsibility of the Court Reporter to prepare, certify, and timely file the reporter’s record and

that Judge Shannon must direct Pamela Sumler to immediately commence the preparation of the

reporter’s record. Judge Cheryl Lee Shannon must arrange a substitute reporter if necessary.

See TEX. R. APP. P. 28.4(b)(1).
       We DIRECT the Clerk of this Court to send a copy of this order by first-class mail to

appellant and by electronic transmission, to Judge Cheryl Lee Shannon, Pamela Sumler, and

counsel for appellee.

                                                 /s/    ELIZABETH LANG-MIERS
                                                        JUSTICE